UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
PENNY JOHNSON,                      )
                                    )
                   Plaintiff,       )
                                    )
      v.                            )                   Civil Action No. 10-1640 (PLF)
                                    )
ASHTON, LLC., et al.,               )
                                    )
                   Defendants.      )
____________________________________)


                                   MEMORANDUM OPINION

               On January 24, 2011, the Court issued an order to show cause why this civil

action should not be dismissed for plaintiff’s failure to prosecute. The order advised plaintiff that

her failure to respond timely to this order would result in dismissal of this action. The February

4, 2011 deadline for plaintiff’s response has passed. To date, plaintiff has filed neither a

response to the order to show cause nor a request for more time to do so. Accordingly, the Court

will dismiss this action under Fed. R. Civ. P. 41(b).

               An Order accompanies this Memorandum Opinion.



                                                        /s/____________________________
                                                        PAUL L. FRIEDMAN
                                                        United States District Judge

DATE: February 17, 2011